           Case 1:21-cv-01118-JPC Document 12 Filed 04/12/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
FIONA MURPHY,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   21 Civ. 1118 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
DEPARTMENT STORES NATIONAL BANK et al.,                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On February 25, 2021, Plaintiff filed a notice of dismissal as to Defendant Department

Stores National Bank. Dkt. 7. That same day, Plaintiff filed two letters advising the Court that she

is finalizing settlement with Defendants TransUnion, LLC and Equifax Information Services, LLC

and requesting a stay of all deadlines applicable to those Defendants. Dkts. 8-9. The Court granted

this request on March 1, 2021 and directed the parties to file a joint status letter with the Court by

March 26, 2021 if this action is not dismissed by that date. Dkt. 10.

        On March 30, 2021, Plaintiff and Defendant TransUnion, LLC filed a stipulation of

dismissal with prejudice. Dkt. 11. To date, however, neither a stipulation of dismissal has been

filed as to Defendant Equifax Information Services, LLC nor a status letter describing the status of

settlement discussions.
         Case 1:21-cv-01118-JPC Document 12 Filed 04/12/21 Page 2 of 2


       It is ordered that by April 23, 2021, Plaintiff shall file a status letter as described in the

Court’s Order dated March 1, 2021, Dkt. 10, or a notice of dismissal as to Defendant Equifax

Information Services, LLC.

       SO ORDERED.

Dated: April 12, 2021                               __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
